Citation Nr: 1455064	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to October 19,2009, and in excess of 20 percent thereafter for herniated nucleus pulpous and degenerative arthritis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The Veteran also initiated an appeal of the RO's April 2009 denial of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A TDIU was subsequently granted, however, within a May 2012 rating decision, and this issue is thus considered to be fully resolved and no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Veteran has also been granted an increased rating, from 10 to 20 percent, for his lumbosacral spine disability.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased initial disability rating remains in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for a lumbosacral spine disability.  He was most recently examined by VA for this disability in July 2010, over four years ago.  He has also stated that this disorder has increased in severity since that time.  Due to the Veteran's competent statements regarding his current symptomatology as well as the length of time since the prior VA examination, the Board finds a new VA examination is warranted.  

Additionally, in an October 2013 statement, the Veteran's private physician wrote that the Veteran began receiving treatment for his low back from VA in January 2009, and has received VA treatment thereafter.  Review of both the physical and electronic claims file indicates VA treatment records were last obtained in June 2010, over four years ago.  Therefore, remand is required to obtain any and all outstanding VA treatment records pertinent to the pending claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Knoxville VA Outpatient Clinic and any other VA facilities at which the Veteran has received treatment for the lumbosacral spine disability.  If no such records are available, that fact should be noted for the record.  

2.  Schedule the Veteran for an examination to determine the current level of severity of the service-connected lumbosacral spine disability.  The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  The examination must include range of motion testing, as well as whether additional limitation of motion results from pain, pain on use, weakness, incoordination, fatigability, or related factors.  The examiner must also indicate whether the Veteran requires periods of prescribed bed rest due to the lumbosacral spine disability, and the effect of any associated radiating pain.  Any resulting neurological impairment must also be noted.  A complete rationale must accompany all medical opinions presented.  

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and re-adjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

